Detailed Action
Claims 1-20 are pending. 
Claims 1-8 and 10-20 are rejected.
Claim 9 is objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-17 and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murthy et al (Pub. No.: US 2018/0159731 A1).
As per claim 1, Murthy discloses a system for: processing query subscriptions in a messaging platform for delivering real-time messages according to the query subscriptions (Murthy, paragraph 0025), the system comprising: -	a queue (Murthy, Fig 12 items 1214, 1216, 1234 and/or 1236) including a stream of messages exchanged on the messaging platform executable by a server computer (Murthy, paragraph 0029, 0114, wherein for example event data messages are transferred (streamed) from a  first messaging system to a collector cluster ring; wherein the system included one or more server), the messaging platform configured to stream messages to a user interface of a client application executable by a computing device (Murthy, Fig 12, paragraph 0114, 0183 wherein for example sessionization clustering provides the sessionized data to a corresponding subscriber (client device) wherein the client device can be a computer system having a user interface); -	a plurality of event producers (Murthy, Fig 12 items 1208A-F, paragraph 0117, wherein the CEP engines 1208A-F serve as producer devices with respect to the sessionization tier 1226); -	an event producer manager configured to receive a query subscription (Murthy, paragraph 0158,  wherein for example subscription interface receives data indicative of a subscription request for sessionized data) and assign the query subscription to one or more of the plurality of event producers (Murthy, paragraph 0159, 0161  wherein for example a sessionizer bank is allocated for servicing the subscription request and the messaging interface module registers with a collection server (which includes one or more event producers) the allocated sessionizer bank as available to process event messages (or "event data") matching , each event producer configured to generate a response event in response to a message from the steam of messages satisfying the query subscription (Murthy, paragraph 0161  wherein for example a sessionizer bank is allocated for servicing the subscription request and the messaging interface module registers with a collection server (which includes one or more event producers) the allocated sessionizer bank as available to process event messages (or "event data") matching the subscription request); and -	a collector service configured to receive the response events from the plurality of event producers and publish the response events on a response event bus to be delivered to the client application (Murthy, paragraph 0162-0163, wherein the messaging interface module receives event data from a processing engine linked to the collection server. For example, one of the CEP engines 1208A-F transmits an event message through the messaging system 1224 to a selected one of the consumer devices 1228A-F. The selected one of the consumer devices 1228A-F processes received event data in accordance with session rule data linked to the subscription request to generate sessionized data and providing the generated sessionized data to the subscriber(s)). 

As per claim 2, claim 1 is incorporated and Murthy discloses wherein the collector service configured to receive status responses from the plurality of event producers and store the status responses in a memory cache, the collector service configured to periodically determine a health status of the query subscription by querying the status responses in the memory cache, in response to the health status being determined as repairable, the collector service configured to obtain subscription data relating to the subscription query from the memory cache and provide the subscription data to one or more event producers to restart the query subscription (Murthy, paragraph 0153-0155, wherein the listener queries the distributed 

As per claim 3, claim 1 is incorporated and Murthy discloses wherein the event producer manager includes an application programming interface (API) configured to receive the query subscription via a thrift call, and the API is configured to assign the query subscription to one or more of the event producers based on a user identifier associated with the query subscription (Murthy, paragraph 0067, 0158, 0177, wherein For example, the producer device 404 interfaces with the messaging service 406 and invokes an API call to an example function publish (topic, event) that is implemented by the producer-facing sub-module(s) 316 of FIG. 3. Additionally, the consumer device 402 interfaces with the messaging service 406 and invokes an API call to an example function subscribe (topic). The subscription request can include a subscriber identifier, the sessions of interest, and the like. The messaging interface module registers with a collection server the allocated sessionizer bank as available to process event messages (or "event data") matching the subscription request by providing the provisioned identifiers).

wherein the event producer manager is configured to monitor a number of query subscriptions processed at the plurality of event producers and a size of the message stream, and to adjust a number of the plurality of event producers based on the number of query subscriptions and the size of the message stream (Murthy, paragraph 0102, wherein the consumer-side stack 504 senses that the upstream queue in the consumer messaging stack has built up beyond a first threshold value, and at interaction line 1010 it sends advisories to all producer devices to stop sending messages to the consumer side stack 504. At interaction line 1012, the producer-side stack 502 reacts to the advisory message by rebalancing traffic destined to this consumer instance and distributing this traffic across the cluster ring).

As per claim 6, claim 1 is incorporated and Murthy discloses wherein in response to receipt of a new response event, the collector service is configured to determine whether the response events for the query subscription has exceeded a streaming rate threshold by querying a memory cache, the collector service configured to discard the new response event in response to the streaming rate threshold being exceeded (Murthy, paragraph 0128, 0133, wherein the consumer-side stack 504 senses that the upstream queue in the consumer messaging stack has built up beyond a first threshold value, and at interaction line 1010 it sends advisories to all producer devices to stop sending messages to the consumer side stack 504. At interaction line 1012, the producer-side stack 502 reacts to the advisory message by rebalancing traffic destined to this consumer instance and distributing this traffic across the cluster ring).


wherein in response to receipt of a new response event, the collector service is configured to determine whether a message identifier of the new response event is stored in a memory cache, the collector service configured to publish the new response event on the response event bus and store the new response event in the memory cache in response to the message identifier not being stored in the memory cache, the collector service configured to discard the new response event in response to the message identifier being stored in the memory cache (Murthy, paragraph 0102, wherein response to receiving a message event, the sessionizer system 1300 looks up the cache to determine if a key for the session exists. For example, the event message has metadata indicating the key to use for cache lookup. The event message is evaluated by the consumer device of the sessionization tier and, for respective tenants, metadata is extracted and updated into the respective tenant's session if the session exists (e.g., the key for the session exists in the cache)).

As per claim 8, claim 1 is incorporated and Murthy discloses a subscription executor configured to transmit the query subscription to the event producer manager in response to receipt of a query subscription request received over a network from the client application (Murthy, paragraph 0161  wherein for example a sessionizer bank is allocated for servicing the subscription request and the messaging interface module registers with a collection server (which includes one or more event producers) the allocated sessionizer bank as available to process event messages (or "event data") matching the subscription request); and a transport engine configured to create a delivery channel between the transport engine and the client application in response to receipt of a subscribe request received over the network from the client application such that messages identified by the 52Attorney Docket No. 0124-106002 response events are streamed, via the delivery channel, to the client application during a period of time in which the query subscription is active (Murthy, paragraph 0162-0163, wherein the messaging interface module receives event data from a processing engine linked to the collection server. For example, one of the CEP engines 1208A-F transmits an event message through the messaging system 1224 to a selected one of the consumer devices 1228A-F. The selected one of the consumer devices 1228A-F processes received event data in accordance with session rule data linked to the subscription request to generate sessionized data and providing the generated sessionized data to the subscriber(s)).

Claims 10-11, 13-17 and 19 are rejected under the same rational as claims 1-4 and 6-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al (Pub. No.: US 2018/0159731 A1) in view of Liao et al (Pub. No.: US 2011/0307895 A1).

As per claim 5, claim 1 is incorporated and Murthy does not explicitly disclose wherein the plurality of event producers are arranged in event producer groups, and the event producer manager is configured to assign an individual query subscription to a first event producer group and a second event producer group. However grouping producers and assigning a request to multiple groups is well known in in the art. For example, Liao discloses  wherein the plurality of event producers are arranged in event producer groups, and the event producer manager is configured to assign an individual query subscription to a first event producer group and a second event producer group (Liao, paragraph 0013, 0034).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Murthy in view of Liao to achieved the claimed limitation because this would have provided a way to reduce the load on the system (see Liao paragraph 0001).  

Claims 12 and 18 are rejected under the same rational as claim 5.


Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al (Pub. No.: US 2018/0159731 A1) in view of Reed et al (Pub. No.: US 2005/0021836 A1).

As per claim 20, claim 16 is incorporated and Murthy does not explicitly disclose determining, by the collector service, whether a message identified by the response event has already been published to the response event bus before the publishing step; and discarding, by the collector service, the response event in response to the message being determined as already been published to the response event bus. However discarding already published messages is well known in in the art. For example, Reed discloses  determining, by the collector service, whether a message identified by the response event has already been published to the response event bus before the publishing step; and discarding, by the collector service, the response event in response to the message being determined as already been published to the response event bus (Reed, paragraph 0088, wherein if the current message was previously published, as indicated by the same message identifier 730 already existing in the database 732, the reconsumed message is discarded and is not published a second time).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Murthy in view of Reed to achieved the claimed limitation because this would have provided a way to reduce the load on the network by minimizing the number of messages sent through the network. 



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454